Citation Nr: 0115275	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-19 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


INTRODUCTION

The veteran had active service from May 1942 to October 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
of the Regional Office (RO) in Atlanta, Georgia, that denied 
waiver of recovery of an overpayment in the calculated amount 
of $1,980.


FINDING OF FACT

There was some fault on the part of the appellant in creating 
the overpayment, with no fault being shown on the part of the 
VA in creating the overpayment.  The appellant did not change 
their position to their detriment in reliance on VA 
disability pension, failure to make restitution would result 
in unfair gain to the appellant and recovery of the 
overpayment would not result in undue hardship or defeat the 
purpose of the benefit.  


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
would not be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 1.963, 1.965 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is the spouse of the veteran and has been the 
payee of his benefits since 1968.  The appellant and her 
representative have been provided with a statement of the 
case which sets forth information regarding the criteria upon 
which waiver of recovery of an overpayment is based.  The 
statement of the case advised the appellant and the 
representative of the basis for denying waiver of recovery of 
the overpayment and the evidence that was considered in 
arriving at that determination.  The appellant has been 
provided the opportunity to submit information relating to 
her and the veteran's financial status and she has done so.  
The appellant and her representative have both submitted 
argument, with the appellant submitting argument by way of 
communication from her child.  On the basis of the record, 
the Board concludes that the requirements of the VCAA have 
been met because there is no indication that any additional 
development or notification that has not been accomplished 
could be accomplished.  

The record reflects that the veteran was originally awarded 
pension benefits in 1962.  His spouse was appointed as the 
payee of those benefits in 1968.  Following his election of 
improved disability pension, he was awarded improved 
disability pension in July 1980.  Thereafter, all 
communications have been with the appellant, the veteran's 
spouse, and the appellant has submitted all of the veteran's 
eligibility verification reports.  The most recent 
eligibility verification report of record was dated and 
received in March 1994.  In May 1996 the appellant submitted 
a medical expense report, relating to 1995, but did not offer 
any information regarding income.  

By official letter, dated in February 2000, the appellant was 
notified that VA had received verification of income the 
veteran received during 1996, but which had not been 
reported.  Consideration of this income resulted in a 
retroactive termination of the veteran's award during 1996 
and creation of the overpayment in the calculated amount of 
$1,980.  

In the substantive appeal, received in August 2000, it was 
acknowledged that the veteran had received the reported 
income during 1996.

Where fraud, misrepresentation, or bad faith on the part of 
the appellant is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  The 
record indicates that the appellant has been notified on 
multiple occasions that she must promptly inform VA of 
changes in the veteran's family income, and that on multiple 
occasions the appellant submitted eligibility verification 
reports reporting hers and the veteran's income.  The record 
indicates that the veteran was in receipt of income during 
1996 that the appellant did not notify the VA of.  However, 
the record also indicates that the appellant was unaware that 
the veteran had been in receipt of this income because he was 
residing at a VA hospital separate from the appellant.  While 
it is clear from the record that the appellant has clearly 
been notified on multiple occasions over the years that she 
has served as payee that she must immediately notify VA of 
any change in family income, and it is clear that she has 
reported the family income on multiple occasions, the record 
does not indicate that the appellant made any affirmative 
report regarding the family income for the year 1996.  While 
she had a responsibility to be aware of both her and the 
veteran's income, the circumstances of having the veteran 
reside separate from her as well as the lack of any 
affirmative act on the part of the appellant to mislead VA 
supports a finding that the appellant has not made a 
misrepresentation, committed fraud, or exhibited bad faith in 
causing the overpayment.  38 U.S.C.A. § 5302.  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
them of basic necessities, whether collection would defeat 
the purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

As noted previously the appellant has been informed on 
multiple occasions that VA must be notified any time there is 
a change in family income.  Because she was aware of this 
knowledge and was aware that she was the veteran's payee, she 
had a duty to be aware of the veteran's income situation and 
notify VA of any change in the veteran's income as well as 
her own income because she was aware that countable family 
income included both her and the veteran's income.  While the 
record does not indicate that the appellant affirmatively 
misrepresented any income, it does indicate that she failed 
to promptly inform VA of changes in family income.  It was 
this failure to promptly notify VA of the veteran's receipt 
of other income in 1996 that resulted in creation of the 
overpayment in the calculated amount of $1,980.  There is no 
indication that there was fault on the part of VA in creation 
of the overpayment, because when VA received the financial 
information relating to the veteran's income during 1996, it 
promptly undertook to notify the appellant and amend the 
award.  Accordingly, the sole fault in the creation of the 
overpayment in the calculated amount of $1,980 lies with the 
appellant.  

Although the appellant has contended that recovery of the 
overpayment would cause financial hardship, a financial 
status report, submitted by the appellant in February 2000, 
reflects monthly income consisting of $685.50 Social Security 
for the veteran, $256 Social Security for the appellant, and 
$266.12 supplemental security income for the appellant, for a 
total monthly income of $1,207.62.  She has reported monthly 
expenses of $200 for food, $150 for utilities and heat, $32 
for telephone, $15.24 for life insurance, $49.02 for 
insurance policy, $6 for insurance policy, and $66.66 for 
property taxes, for a total monthly expense of $518.92.  She 
has reported that she has no cash assets and no liabilities.  
This would provide a monthly positive net cash flow of 
approximately $688.70.  While it has been indicated that the 
veteran lives separate from the appellant and that all of his 
expenses are paid for by a VA medical center, as well as that 
he receives his Social Security check, his income must also 
be considered in determining whether financial hardship would 
result because he is ultimately responsible for the 
overpayment.  Therefore, recovery could be made from the 
positive cash flow that is in excess of money spent on the 
basic necessities of life without depriving the appellant and 
the veteran of the ability to meet ongoing expenses.  

There is no indication that either the veteran or the 
appellant changed their position to their detriment in 
reliance upon the VA pension, noting that there is no 
indication of any debts incurred.  Failure to make 
restitution would result in unfair gain since the veteran was 
in receipt of other income during 1996.  Collection of the 
overpayment would not defeat the purpose of the VA benefit 
because there is sufficient income above and beyond basic 
necessities from which recovery could be made.  On the basis 
of the above analysis, and after consideration of the various 
factors, a preponderance of the evidence demonstrates that 
recovery of the debt in the calculated amount of $1,980 would 
not be against equity and good conscience.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits is denied.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

